Case: 1:17-cv-08544 Document #: 306 Filed: 12/02/20 Page 1 of 1 PageID #:2654

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Cory Brandon, et al.
                                Plaintiff,
v.                                                 Case No.: 1:17−cv−08544
                                                   Honorable Charles R. Norgle Sr.
BRG Sports, Inc., et al.
                                Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 2, 2020:


       MINUTE entry before the Honorable Matthew F. Kennelly: The telephone status
hearing set for 12/15/2020 is vacated and advanced to 12/7/2020 at 9:45 AM. The parties
should be prepared to address the setting of a schedule on defendants' recently filed
motions to strike and motion for summary judgment. The following call−in number will
be used for the hearing: 888−684−8852 conference code 746−1053. Mailed notice. (mma,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
